Title: To Benjamin Franklin from Nicolas-Maurice Gellée, 14 April 1778
From: Gellée, Nicolas-Maurice
To: Franklin, Benjamin


Sir
Au Petit hotel du St. Esprit, rüe du Chantre [?]St. honoré. Paris. April the 14th 1778
I am unknown to you, and nothing but your fame of a friend of Mankind could imbolden me as much as to trouble with my petitions one of the greatest Philosophers and Politicks of our age.
France is my country; My family of a middle State; My age, twenty years. I know of Mathematicks enough to be employed as an officer in Artillery. I was destined to negotiations and therefore applied myself to the study of history, particular and public Right, Treatises of Peace &c. I understand the Latin, German, Italian, French and Englisch and am able to write tolerably in each of them.
Of two Men whereupon I did built my hopes, one is dead; the other being out of this land, it is for me as if he were no more. In such a state, Sir, I am unable by my want of fortune and my turn of mind to Spend my youth away in sloth or trifles. My wishes should be fill’d o’er, were I so happy as to be of some use to you and your country; and in this case, Sir, I will afford you competent witnesses about all whatever I may be concern’d with. I am with such sentiments as are due to great men Sir your most humble and most obedient servant
Gellée
